Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 1 of 26 - Page ID#: 526




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

 TIMOTHY ROBINSON, on behalf of T.R., a
 Minor,

        PLAINTIFF
                                                       CIVIL ACTION NO. 5:17-cv-0338-
 v.                                                    KKC

 ELI LILLY AND COMPANY,

 DEFENDANT


                   ELI LILLY AND COMPANY’S RESPONSES TO
              PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

               Defendant Eli Lilly and Company (hereinafter “Lilly”), pursuant to Federal Rules

of Civil Procedure 26 and 34, hereby responds to Plaintiff’s First Set of Requests for Production

as follows.

                                PRELIMINARY STATEMENT

               Lilly makes its responses and production pursuant to and consistent with the

Court’s November 5, 2018 Scheduling Order limiting discovery at this time to “whether in utero

exposure to Prozac can cause aortic stenosis or similar cardiac malfunctions.” Lilly’s responses

and production are made in a good faith effort to facilitate an efficient discovery process. By

making these responses and/or producing documents, Lilly does not waive any objection it may

have under any applicable law as to the discovery or admissibility of such evidence. Each

specific response, and any documents produced in connection with a specific response, is subject

to all objections as to competence, relevance, materiality, propriety and admissibility under

federal or state law, and any other objection that would require the exclusion of any statement or

document if made in court. The fact that Lilly has responded to all or part of any request is not
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 2 of 26 - Page ID#: 527




intended as, and shall not be construed as, a waiver of any objection to any request. Lilly

reserves all such objections and shall raise them at trial as warranted by the applicable law and

the facts of this case.

                Lilly’s investigation into the issues presented by this set of requests for production

is continuing. Lilly reserves the right to: (1) amend or supplement these responses as it

continues discovery in this case and identifies additional facts, witnesses, and evidence; (2),

conduct further investigation and discovery regarding facts, witnesses, and evidence which are

mentioned in these responses; and (3) produce any additional evidence at trial or in connection

with any pretrial proceeding.

                Lilly states that except for facts expressly admitted in these responses, Lilly

intends no incidental or implied admissions. The fact that Lilly has responded to or objected to

any request or any part thereof should not be taken as an admission by Lilly that it accepts or

admits the existence of any facts set forth or assumed by any such request, or that such response

or objection constitutes admissible evidence.

                Many of Plaintiff’s requests demand information and/or documents concerning

Prozac and “congenital heart defects,” the risk of Prozac use causing “congenital heart defects,”

and other descriptions of similar import. In responding to such requests, Lilly does not concede

or adopt any implication, suggestion, or assertion stated in the requests, and, on the contrary,

denies that there is a causal relationship of any type between the use of Prozac and the

occurrence or increased risk of congenital heart defects, including those alleged in this case.

                           SCOPE OF DOCUMENT PRODUCTION

                In connection with Plaintiff’s First Set of Requests for Production, Lilly will

produce certain documents that contain responsive information. Pursuant to the Court’s

November 5, 2018 Scheduling Order, and subject to the Protective Order and ESI Protocol

                                                 -2-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 3 of 26 - Page ID#: 528




entered by the Court on December 20, 2018, Lilly agrees to produce documents relating to the

issue of “whether in utero exposure to Prozac can cause aortic stenosis or similar cardiac

malfunctions” in the IND/NDA and Custodial File Productions described below and as set forth

in response to specific requests. Lilly will produce the Prozac Investigational New Drug

Application and New Drug Application as previously produced in prior litigation involving

Prozac and cardiac birth defects, which has a date scope cut-off of June 2014 (hereinafter “the

IND/NDA Production”). Lilly will also produce previously-produced documents from prior

litigation from the following custodians, who had either primary responsibility in medical,

safety, and regulatory for Prozac or significant involvement relating to the safety or labeling of

the use of Prozac during pregnancy (hereinafter “the Custodial File Production”).

           Tollefson, Gary                        Cheng, Yingkai
           Beasley, Charles                       Yuer, Yan
           Acharya, Nayan                         Sheehan, Kevin
           Brophy, Greg                           Strombom, Indiana
           Plewes, John                           Camporeale, Angelo
           Talbott, M.W.                          Long, Paula
           Franson, Timothy                       Tarwater, O. Reed
           Johnson, David Walter                  Arning, Barbara
           Goldstein, David                       Chhabra-Khanna, Rashna
           Byrd, Richard                          Daywitt, Patricia
           Fung, Man                              Garnett, Tim

               The materials that Lilly will produce in response to Plaintiff’s requests are those

materials described in the responses below (a) that are not protected from disclosure by attorney-

client privilege, attorney work product, laws requiring the protection of privacy, including

privacy of medical information, of persons who are not parties to this lawsuit, or any other

applicable privilege, and (b) that, subject to the objections stated in individual responses and the

General Objections, Lilly, through reasonable searches, identifies as responsive. Responsive

documents that contain information required to be protected under any privacy law (such as

patient-identifying information) will be produced with the protected material redacted from the

                                                 -3-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 4 of 26 - Page ID#: 529




documents. Other information that may be redacted includes, but is not limited to, trade secrets;

confidential commercial information; products manufactured by Lilly other than medications

manufactured, distributed, and/or sold under the trade name Prozac; manufacturing methods or

processes, including quality control procedures; production, sales, distribution, and similar data

and information; and quantitative or semi-quantitative formulas.

OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS IN PLAINTIFF’S FIRST SET
                  OF REQUESTS FOR PRODUCTION

                 Lilly objects to the “Instructions” labeled A though H to the extent that they seek

to impose on Lilly obligations beyond those set out in the Federal Rules of Civil Procedure and

are therefore unduly burdensome and oppressive. Lilly will comply with its obligations under

the Federal Rules of Civil Procedure. Lilly further objects to the “Instructions” to the extent that

they conflict with or seek to impose on Lilly any obligations beyond those set forth in the agreed

upon Protective Order and ESI Protocol.

                 Lilly objects to Definition A (“You” and “Your,” “Defendant,” and “Lilly”) to the

extent that the definition purports to impose on Lilly obligations beyond those set out in the

Federal Rules of Civil Procedure. These responses are made solely on behalf of Lilly, the entity

to whom the requests are addressed.

                 Lilly objects to Definition C (“Representative”) to the extent that the definition

purports to impose on Lilly obligations beyond those set out in the Federal Rules of Civil

Procedure. These responses are made solely on behalf of Lilly, the entity to whom the requests

are addressed.

                 Lilly objects to Definition D (“Document” or “Writing”) on the grounds that the

definition is vague and ambiguous and causes requests containing the term to be overly broad, to

seek information neither relevant to any claim or defense in this action nor proportional to the


                                                  -4-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 5 of 26 - Page ID#: 530




needs of this case, and to be unduly burdensome or oppressive. Lilly also objects to the

definition to the extent it purports to impose any requirements, obligations or duties not

prescribed by the Federal Rules of Civil Procedure. As such, Lilly objects to the definition of the

terms as encompassing telex, telegram, text message, instant message, cable, tape, “or any other

written, recorded, transcribed, punched, taped, filmed, or graphic matter” to the extent that such

definition would require the production of transient or ephemeral data, from data sources not

reasonably accessible, or the production of such data would be duplicative, unduly burdensome,

or the burdens disproportionate to the benefits. Lilly further objects to the extent that the

definition purports to include documents, data, and tangible things that are not reasonably

accessible or are not within Lilly’s possession, custody, or control.

               Lilly objects to Definition E (“Communication”) on the grounds that the

definition is vague and ambiguous and causes requests containing the term to be overly broad, to

seek information neither relevant to any claim or defense in this action nor proportional to the

needs of this case, and to be unduly burdensome or oppressive. Lilly also objects to the

definition to the extent it purports to impose any requirements, obligations or duties not

prescribed by the Federal Rules of Civil Procedure. As such, Lilly objects to the definition of the

term as encompassing telephone calls, text messages, electronic group chats, and “other

exchange of words between two or more people” to the extent that such definition would require

the production of transient or ephemeral data, from data sources not reasonably accessible, or the

production of such data would be duplicative, unduly burdensome, or the burdens

disproportionate to the benefits. Lilly further objects to the extent that the definition purports to

include documents, data, and tangible things that are not reasonably accessible or are not within

Lilly’s possession, custody, or control.



                                                 -5-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 6 of 26 - Page ID#: 531




               Lilly objects to Definition F (“Identification,” “Identify,” or “Identity”) on the

grounds that the definition is vague and ambiguous and causes requests containing the term to be

overly broad, to seek information neither relevant to any claim or defense in this action nor

proportional to the needs of this case, and to be unduly burdensome or oppressive. Lilly

specifically objects to subparts (d) and (e) of this Definition on the grounds that they are overly

burdensome and oppressive and to the extent that they purport to impose any requirements,

obligations or duties not prescribed by the Federal Rules of Civil Procedure.

               Lilly objects to Definition H (“Prozac” or “fluoxetine”) to the extent that the

purported definition includes generic fluoxetine—a medication that was never manufactured,

distributed, and/or marketed by Lilly. Lilly interprets the defined term to refer only to fluoxetine

as sold by Lilly under the brand name Prozac in the United States.

               Lilly objects to Definition J (“Off-label”) to the extent that it implies that

allegations of off-label marketing or promotion are relevant in this case. Plaintiff has not alleged

that T.R.’s mother was prescribed Prozac for an off-label use. Lilly further objects to this

definition because it relates to information that is beyond the scope of the discovery permitted by

the Court’s November 5, 2018 Scheduling Order.

                                   GENERAL OBJECTIONS

               Lilly makes the following General Objections which are in addition to, and

incorporated within, each of the Specific Responses set forth below:

               1.      Lilly objects to these requests, individually and generally, to the extent

they are not limited to the issue of “whether in utero exposure to Prozac can cause aortic stenosis

or similar cardiac malfunctions,” which is the permissible scope of discovery at this time

pursuant to the Court’s November 5, 2018 Scheduling Order.



                                                 -6-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 7 of 26 - Page ID#: 532




               2.      Lilly objects to these requests, both individually and as a whole, on the

ground that they are overly broad, burdensome, oppressive, and not proportional to the needs of

this case. Prozac is a medication with a history spanning over thirty (30) years. Throughout that

time, hundreds of Lilly employees were involved in various aspects of the design, development,

testing, production, labeling, and post-market evaluation, among numerous other activities,

relating to Prozac.

               3.      Lilly objects to these requests on the ground that no distinction is made

between privileged and non-privileged information, documents, and/or trial preparation materials

and, therefore, these requests call for information and material which is beyond the scope of

permissible discovery and which is protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, and other applicable privileges. In setting forth its responses,

Lilly does not waive the attorney-client privilege, work product doctrine, or other privilege or

immunity from disclosure that may attach to information called for in, or responsive to, these

requests. Moreover, in responding to all or any portion of any request, Lilly neither admits the

existence of any facts set forth or assumed by the request, nor concedes the relevance or

materiality of the request or the subject matter to which the request refers.

               4.      Lilly objects to these requests to the extent they seek information and/or

documents, the disclosure of which would violate privacy rights of non-parties including, but not

limited to, those privacy rights guaranteed by the federal and state constitutions, as well as

federal and state statutes and regulations. Lilly objects to the disclosure of personal identifying

information pertaining to those who reported adverse events, participated in clinical trials, or

took Prozac for any reason at any time. The federal regulations specifically provide that any

state laws to the contrary are preempted. See 21 C.F.R. § 20.63(f)(2). Therefore, Lilly is



                                                 -7-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 8 of 26 - Page ID#: 533




precluded from producing any personal identifying information in response to these requests.

See 21 C.F.R. § 20.63(f); 21 C.F.R. § 803.9; see also Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1320d-2, et seq. To the extent that

documents containing information protected from disclosure by federal or state law are

produced, Lilly will redact such documents to remove personal identifying information before

such documents are made available to Plaintiff.

               5.      Lilly objects to these requests to the extent that the information sought is

highly confidential and proprietary and consists of valuable commercial information, trade

secrets, or confidential business materials, the disclosure of which would be highly prejudicial to

Lilly and the value of which cannot be calculated as money damages. Lilly objects to these

requests to the extent they seek information and/or documents which are protected as trade

secrets by applicable law or include proprietary or confidential commercial information or

studies provided by investigators that Lilly does not have the right to produce. Some of the

Prozac information and documents requested seek highly sensitive commercial information.

Lilly specifically objects to these requests to the extent that they seek information or documents

that Lilly has gathered relating to its competitors, which is proprietary, highly confidential, and

the disclosure of which would compromise its business interests because, among other reasons,

Prozac is a currently distributed medicine. Consequently, to the extent such information is

discoverable, it will be produced subject to the Protective Order.

               6.      Lilly objects to these interrogatories to the extent they seek information

and/or documents about Prozac only located in countries other than the United States. Lilly is a

United States-based company with headquarters in Indianapolis, Indiana. Lilly’s global

pharmacovigilance is coordinated through Lilly’s corporate headquarters in the United States.



                                                 -8-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 9 of 26 - Page ID#: 534




As a result, such interrogatories are overly broad, harassing, and unduly burdensome, and request

documents that are neither relevant to any claim or defense in this action nor proportional to the

needs of this case.

               7.      Lilly objects to these requests to the extent that they are vague and

ambiguous.

               8.      Lilly objects to these requests as premature to the extent that they require

responses based on information contained in Plaintiff’s medical records. Lilly will identify and

produce responsive documents and/or information once Plaintiff has produced medical records

sufficient to permit a response to these requests, pursuant to the timetable set forth in the Court’s

November 5, 2018 Scheduling Order.

               9.      Lilly objects to these requests to the extent they require Lilly to collect

and/or supply documents and/or information in the public domain or otherwise obtainable by

Plaintiff as easily from other sources as from Lilly.

               10.     Lilly objects to these requests to the extent they require Lilly to provide

confidential, personal information about its employees, clinical trial investigators, and other third

parties who have provided confidential, personal information to Lilly, on the grounds that such

requests are overly broad, seek information neither relevant to any claim or defense in this

action, and seek information not proportional to the needs of this case.

               11.     Lilly objects to these requests to the extent that they seek confidential or

proprietary information regarding Lilly’s information management systems, including, but not

limited to, the configuration, organization, and use of such systems.




                                                 -9-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 10 of 26 - Page ID#: 535




               12.     Lilly objects to these requests to the extent that they purport to impose

upon Lilly obligations with respect to the production of information and/or documents different

from, or beyond, those imposed by the applicable rules and any Court order.

               13.     Lilly objects to these requests to the extent that they presume that Prozac

is defective in some manner or that Prozac caused T.R.’s alleged injuries.

               14.     Lilly objects to these requests to the extent that they are unintelligible and

therefore not susceptible to a meaningful response.

               15.     Lilly objects to these requests to the extent they seek information and/or

documents about products other than that which was sold under the trade name Prozac, because

such requests are overly broad, seek information neither relevant to any claim or defense in this

action, and seek information not proportional to the needs of this case.

               16.     Lilly objects to these requests to the extent they seek information and/or

documents that deal in any way with uses and/or dosages of Prozac which are or were in clinical

research and development. Such requests are overly broad, seek information which is neither

relevant to any claim or defense in this action, seek information not proportional to the needs of

this case, and may seek commercially sensitive, proprietary information protected from

disclosure. For discovery purposes in this case, however, Lilly will produce non-privileged,

safety-related information and documents pertaining to uses of Prozac which are or were in

clinical development. Lilly, however, reserves the right to raise any and all objections to the use

or admission of such documents in connection with this case.

               17.     Lilly objects to these requests, individually and generally, to the extent

they are not properly limited in time because such requests are overly broad, seek information




                                                -10-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 11 of 26 - Page ID#: 536




neither relevant to any claim or defense in this action nor proportional to the needs of this case,

and are unduly burdensome and oppressive.

               18.     Many of the requests for production seek “all documents” within Lilly’s

records regarding the topic described in the request. Prozac is a medication with a history

spanning several decades. During that period, hundreds of Lilly personnel were involved in

various aspects of the design, development, testing, production, labeling, and post-market

evaluation, among numerous other activities, with respect to Prozac. Absent a specific showing

of need, Plaintiff does not have any legitimate need for files containing “all documents” from

hundreds of employees no matter how tenuous their connection with Prozac. To the extent that

any request seeks “all documents,” Lilly objects on the ground that the request is overly broad,

seeks discovery wholly disproportionate to the claims and defenses, and is unduly burdensome

and oppressive.




                                                -11-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 12 of 26 - Page ID#: 537




 LILLY’S SPECIFIC RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR
                      PRODUCTION OF DOCUMENTS

        REQUEST NO. 1: Produce a copy of all documents previously produced or to be
 produced by Lilly in other U.S. lawsuits related to maternal Prozac use and the risk of
 congenital heart defects.

               RESPONSE: Lilly incorporates in General Objections as if set forth fully herein.

Lilly further objects to this request on the grounds that each lawsuit and/or claim regarding

Prozac involved unique facts, including but not limited to, duration of exposure to Prozac,

alleged injuries, risk factors, and conditions treated by Prozac. Lilly further objects to this

request on the grounds that it seeks information related to lawsuits in which the injuries and side

effects alleged are different from those alleged in the Complaint here. Therefore, the information

sought by this request is not relevant to the claim or defense of any party and is also beyond the

scope of discovery permitted by the Court’s November 5, 2018 Scheduling Order. Subject to

and without waiving these objections, Lilly will produce the IND/NDA Production and Custodial

File Production described above.

        REQUEST NO. 2: Produce all documents referenced in Defendant’s initial
 disclosures in the instant matter pursuant to Rule 26.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request to the extent it seeks documents that are equally available to

Plaintiff, including but not limited to medical records of Plaintiff Timothy Robinson, Non-Party

Gina Robinson and/or Minor Plaintiff T.R., and pertinent published medical literature. Subject

to and without waiving these objections, Lilly states that it will produce the IND/NDA

Production.

      REQUEST NO. 3: Produce the custodial and personnel file of Dr. Tim Garnett, Dr.
David Walter Johnson, identified in Defendants’ initial disclosures.




                                                 -12-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 13 of 26 - Page ID#: 538




               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case, to the extent it seeks information about conditions other than aortic

stenosis and similar cardiac malformations. Lilly further objects to this request to the extent it

seeks personnel files, on the grounds that personnel files are both irrelevant to the claims and

defenses at issue in this action and contain highly sensitive, personal information of Lilly

employees. Subject to and without waiving these objections, Lilly will produce custodial files of

Dr. Tim Garnett and Dr. David Walter Johnson as part of its Custodial File Production.

         REQUEST NO. 4: Produce all adverse event data, foreign and domestic, relating to
Prozac concerning congenital heart disease; pulmonary hypertension; ventricular septal defects;
atrial septal defects; supra valvular aortic stenosis; and/or any other similar cardiac malfunction.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case, to the extent it seeks information about conditions other than aortic

stenosis and similar cardiac malformations. Subject to and without waiving these objections,

Lilly states that adverse event data regarding Prozac and cardiac birth defects was reported to

FDA and can be located in Lilly’s IND/NDA Production.

        REQUEST NO. 5: Produce all documents which relate, refer to, or embody draft or
final Signal Investigations and/or Signal Assessments involving maternal Prozac use and
congenital heart defects.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to


                                                -13-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 14 of 26 - Page ID#: 539




the needs of this case to the extent it seeks information about conditions other than aortic stenosis

and similar cardiac malformations. Lilly further objects to the terms “Signal Investigations’ and

“Signal Assessments” as vague and ambiguous. Lilly further objects to this request as overly

broad and burdensome and not proportional to the needs of this case to the extent it seeks “all

documents” which “relate, refer to, or embody draft or final” Signal Investigations and Signal

Assessments because it requires Lilly to search the files of every single Lilly employee who

potentially communicated or received information about signal investigations and assessments

regarding Prozac and congenital heart defects. Subject to and without waiving these objections,

Lilly will produce previously-produced reports from Lilly’s signal-detection tool relating to

Prozac and cardiac birth defects. Lilly states that additional responsive documents, to the extent

they exist, can be located in the IND/NDA Production and the files of safety personnel produced

as part of Lilly’s Custodial File Production.

       REQUEST NO. 6: Produce all documents relating in any way to the original FDA
approval of Prozac and/or any supplemental approvals related in any way to maternal Prozac use.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case to the extent that it seeks “all documents relating in any way to maternal

Prozac use,” without limitation as to documents related to aortic stenosis or similar

malformations. Subject to and without waiving these objections, Lilly directs Plaintiff to the

IND/NDA Production, which contains materials responsive to this request.

      REQUEST NO. 7: Produce all draft and final clinical study reports, including
appendices and case report forms, relating to maternal Prozac use.




                                                -14-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 15 of 26 - Page ID#: 540




               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case to the extent that it seeks all documents “relating to maternal Prozac use,”

without limitation as to documents related to aortic stenosis or similar malformations. Lilly

further objects to this request to the extent it seeks information in the public domain which is

equally available to Plaintiff. Subject to and without waiving these objections, Lilly directs

Plaintiff to the IND/NDA Production and to the files of the safety and medical custodians

produced as part of Lilly’s Custodial File Production.

       REQUEST NO. 8: Produce all Product Information Requests, Physician Information
Requests, Professional Inquiry Requests, or other materials evidencing communications from
company sales representatives or healthcare providers relating to maternal Prozac use during
pregnancy and congenital heart defects.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent it seeks information about conditions other than aortic stenosis

and similar cardiac malformations.    Lilly further objects to the terms “Product Information

Requests,” “Physician Information Requests,” and “Professional Inquiry Requests” as vague and

ambiguous. Lilly further objects to this request as unduly burdensome and not proportional to

the needs of this case to the extent that it seeks all communications from all company sales

representatives and healthcare providers regarding Prozac and congenital heart defects. Subject

to and without waiving these objections, Lilly will produce copies of Medical Information

Letters relating to Prozac and cardiac birth defects that Lilly made available to healthcare

providers, as previously produced in prior litigation involving Prozac and cardiac birth defects.


                                                -15-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 16 of 26 - Page ID#: 541




        REQUEST NO. 9: Produce all documents which relate, refer to, or embody adverse
event reports received from any source relating to maternal Prozac use during pregnancy and
congenital heart defects, including but not limited to underlying reports, internal
communications, and follow-up attempts.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case to the extent it seeks information about conditions other than aortic stenosis

and similar cardiac malformations. Lilly further objects to this request to the extent that it seeks

documents underlying and surrounding adverse event reports. Such documents are irrelevant, or

are at least of such minimal relevance that the burden of producing such documents far

outweighs the benefit. Among other reasons, producing these documents is burdensome because

it would require painstaking review and redaction of the documents for confidential patient-

identifying information. Subject to and without waiving these objections, Lilly states that

adverse event data regarding Prozac and cardiac birth defects was reported to FDA and can be

located in Lilly’s IND/NDA Production.

       REQUEST NO. 10: Produce all documents which relate, refer to or embody the
addition or revision of information related to maternal Prozac use during pregnancy to the
product label for Prozac.

               RESPONSE: Lilly incorporates its General Objections as if fully set forth

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to

the needs of this case to the extent that it seeks all documents “related to maternal Prozac use,”

without limitation as to documents that relate to aortic stenosis or similar malformations. Lilly

further objects to the term “label” as vague and ambiguous, and objects to this request to the

extent it seeks information about the approved prescribing information in countries other than the


                                                -16-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 17 of 26 - Page ID#: 542




United States. Subject to and without waiving these objections, Lilly directs Plaintiff to the

IND/NDA Production and to the files of regulatory custodians produced as part of Lilly’s

Custodial File Production.

        REQUEST NO. 11: Produce all documents which relate, refer to or embody the 2012
BMJ article “Exposure to selective serotonin reuptake inhibitors and the risk of congenital
malformations: a nationwide cohort study”, and/or the 2015 BMJ article “Selective serotonin
reuptake inhibitors and venlafaxine in early pregnancy and risk of birth defects: population based
cohort study and sibling design”, including but not limited to communications with the authors
of the referenced studies or attempts to communicate with the authors of the referenced studies.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as overly burdensome, not properly limited in time,

and not proportional to the needs of this case because it requires Lilly to search the files of every

single Lilly employee who potentially received or communicated about these studies. Lilly

further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as overly burdensome and not proportional to the needs

of this case to the extent it seeks information about conditions other than aortic stenosis and

similar cardiac malformations. Subject to and without waiving these objections, Lilly states that

if documents responsive to this request were collected and previously produced in the files in the

individuals identified in the “Scope of Document Production” above, they can be located in

Lilly’s Custodial File Production.

       REQUEST NO. 12: Produce all documents in your possession, custody, or control
which relate, refer to, or embody any published study or abstract related to maternal Prozac use
and congenital heart defects.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully

herein. Lilly further objects to this request as beyond the scope of discovery permitted by the

Court’s November 5, 2018 Scheduling Order and as overly burdensome and not proportional to

the needs of this case to the extent it seeks information about conditions other than aortic stenosis

                                                -17-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 18 of 26 - Page ID#: 543




and similar cardiac malformations. Lilly further objects to this request as overly broad and

burdensome and not proportional to the needs of this case because it requires Lilly to search the

files of every single Lilly employee who potentially received or communicated about studies

relating to Prozac and congenital heart defects. Lilly further objects to this request to the extent

it seeks information that is equally available to Plaintiff. Subject to and without waiving these

objections, Lilly directs Plaintiff to the IND/NDA Production, including PSURs and Annual

Reports, and the Custodial File Production, which contain documents responsive to these

requests.

       REQUEST NO. 13: Produce all documents which relate, refer to or embody the
Medicines and Healthcare Products Regulatory Agency (“MHRA”) UK September 2011 Public
Assessment Report “Fluoxetine: may slightly increase risk of heart defects in an unborn child if
taken during pregnancy”, including but not limited to communications with the MHRA.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein,

including but not limited to General Objection number 6. Lilly further objects to this request as

overly burdensome because it requires Lilly to search the files of every single Lilly employee

who potentially received or communicated about this report. Subject to and without waiving

these objections, Lilly states that any documents responsive to this request that were collected

and previously produced in the files of the individuals identified in the “Scope of Document

Production” above can be located in Lilly’s Custodial File Production.

       REQUEST NO. 14: Produce all documents which relate, refer to, or embody any
communication, report or inquiry between Defendant and the MHRA, National Institutes of
Health (NIH), World Health Organization (WHO), the FDA, or any Foreign Government
Regulatory Authority in regard to Prozac use during pregnancy and congenital heart defects.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to the phrase “any Foreign Government Regulatory Authority” as vague and

ambiguous. Lilly further objects to this request as overly broad and not proportional to the needs


                                                -18-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 19 of 26 - Page ID#: 544




of this case to the extent that it seeks communications, reports, or inquires by “any Foreign

Government Regulatory Authority.” Lilly further objects to this request as beyond the scope of

discovery permitted by the Court’s November 5, 2018 Scheduling Order and as unduly

burdensome and not proportional to the needs of this case to the extent it seeks information about

conditions other than aortic stenosis and similar cardiac malformations. Lilly further objects to

this request to the extent that it seeks information about the actions of foreign regulatory

authorities. Each country applies its own unique laws and policies with respect to regulation of

medicines, derived from diverse cultural, political, regulatory, and medical factors. Actions

taken by foreign regulatory bodies regarding Prozac, consistent with each country’s regulatory

scheme, do not tend to prove or disprove whether Prozac causes aortic stenosis or similar cardiac

malformations. Lilly further objects to this request to the extent it seeks information in the

public domain that is equally available to Plaintiff.

               Subject to and without waiving the foregoing objections, Lilly states that it is not

aware of any communications, reports or inquiries between Lilly and the WHO or NIH relating

to Prozac and cardiac birth defects. With respect to communications, reports or inquiries

between Lilly and the FDA regarding Prozac and cardiac birth defects, Lilly directs Plaintiff to

the IND/NDA Production and the Custodial File Production, which contain information

responsive to this request. Lilly further states that (1) in 2005, the Australian regulatory

authority (TGA) requested data on Prozac and cardiac birth defects in women who used Prozac

during the first trimester; (2) in 2005, the United Kingdom regulatory authority (MHRA)

requested an evaluation of pregnancy data from the Prozac spontaneous adverse event database;

and (3) in 2009, the MHRA requested a meta-analysis of available epidemiological data

regarding first-trimester fluoxetine exposure and the potential risk of congenital malformations



                                                -19-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 20 of 26 - Page ID#: 545




with a focus on CV defects. Lilly will produce the requests by the TGA and MHRA and its

responses thereto.

       REQUEST NO. 15: Produce all documents which relate, refer to, or embody follow-up
or long-term study of participants in any clinical studies regarding Prozac or fluoxetine,
including but not limited to safety and efficacy results obtained after approval of the NDA or
ANDA, or after conclusion of the initial study period.

                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks all documents relating to any studies regarding

Prozac or fluoxetine, without limitation as to studies that relate to aortic stenosis or similar

malformations. Subject to and without waiving the foregoing objections, Lilly directs Plaintiff to

the IND/NDA Production and Custodial File Production, which contain documents responsive to

this request.

        REQUEST NO. 16: Produce all investigator’s brochures for any pre-clinical and/or
clinical trials of Prozac sponsored by Eli Lilly.

                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks investigators’ brochures for any Prozac clinical trials

or pre-clinical trials, without limitation as to whether the studies relate to aortic stenosis or

similar malformations. Subject to and without waiving these objections, Lilly directs Plaintiff to

the IND/NDA Production, which contains information responsive to this request.

         REQUEST NO. 17: Produce all study protocols for any pre-clinical and/or clinical
trials of Prozac sponsored by Eli Lilly.




                                                  -20-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 21 of 26 - Page ID#: 546




                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks study protocols for any Prozac clinical trials or pre-

clinical trials, without limitation as to whether the studies relate to aortic stenosis or similar

malformations. Lilly further objects to this request to the extent it seeks information that is

publicly available, and equally available to Plaintiff. Subject to and without waiving these

objections, Lilly directs Plaintiff to the IND/NDA Production, which contains information

responsive to this request.

        REQUEST NO. 18: Produce all draft and final study reports for any pre-clinical and/or
clinical trials of Prozac sponsored by Eli Lilly.

                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks reports for any Prozac clinical trials or pre-clinical

trials, without limitation as to whether the studies relate to aortic stenosis or similar

malformations. Lilly further objects to this request to the extent it seeks information that is

publicly available, and equally available to Plaintiff. Subject to and without waiving these

objections, Lilly directs Plaintiff to the IND/NDA Production and the Custodial File Production,

which contain information responsive to this request.

       REQUEST NO. 19: Produce all investigator’s brochures for any post-marketing studies
of Prozac sponsored by Eli Lilly.

                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s


                                                  -21-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 22 of 26 - Page ID#: 547




November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks investigators’ brochures for any Prozac post-

marketing studies, without limitation as to whether the studies relate to aortic stenosis or similar

malformations. Subject to and without waiving these objections, Lilly directs Plaintiff to the

IND/NDA Production, which contains information responsive to this request.

       REQUEST NO. 20: Produce all study protocol for any post-marketing studies of
Prozac sponsored by Eli Lilly.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks study protocols for any Prozac post-marketing

studies, without limitation as to whether the studies relate to aortic stenosis or similar

malformations. Lilly further objects to this request to the extent it seeks information that is

publicly available, and equally available to Plaintiff. Subject to and without waiving these

objections, Lilly directs Plaintiff to the IND/NDA Production, which contains information

responsive to this request.

        REQUEST NO. 21: Produce all draft and final study reports for any post-marketing
studies of Prozac sponsored by Eli Lilly.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent that it seeks reports for any post-marketing studies, without

limitation as to whether the studies relate to aortic stenosis or similar malformations. Lilly

further objects to this request to the extent it seeks information that is publicly available, and


                                                 -22-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 23 of 26 - Page ID#: 548




equally available to Plaintiff. Subject to and without waiving these objections, Lilly directs

Plaintiff to the IND/NDA Production and the Custodial File Production, which contain

information responsive to this request.

       REQUEST NO. 22: If you contend that any of the injuries complained of in Plaintiff’s
Complaint were caused by or contributed to by the Plaintiff or any other person or entity,
including any other physician, hospital, nurse, other health care provider, third-party,
manufacturer or event, produce any and all documents upon which you base or support your
claim.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as premature and beyond the scope of the discovery permitted

by the Court’s November 5, 2018 Scheduling Order.

       REQUEST NO. 23: Produce any and all documents upon which you base or support
your claim that Prozac did not cause or contribute to Plaintiff’s injuries.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

To the extent this request seeks information about Lilly’s position on specific causation, Lilly

further objects to this request as premature and beyond the scope of the discovery permitted by

the Court’s November 5, 2018 Scheduling Order, and Lilly will require case-specific discovery

in order to respond to this request. Lilly further objects to this request as premature to the extent

that it calls for expert opinion, which is discoverable pursuant to the timetable set forth in the

Court’s November 5, 2018 Scheduling Order. Subject to and without waiving these objections,

Lilly states that the published medical literature does not support the position that in utero

exposure to Prozac is capable of causing supravalvular aortic stenosis.

       REQUEST NO. 24: Produce any requests by any health authority or governmental
organization, including but not limited to the National Institutes of Health (NIH), World Health
Organization (WHO), and US Food and Drug Administration (FDA), to investigate the effects of
maternal use of Prozac, as well as any responsive materials submitted including drafts.




                                                 -23-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 24 of 26 - Page ID#: 549




                RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as overly broad and not proportional to the needs of this case

to the extent that it seeks “requests by any health authority or governmental authority.” Lilly

further objects to the term “governmental organization” as vague and ambiguous. Lilly further

objections to the phrase “effects of maternal use of Prozac” as vague and ambiguous, such that

Lilly cannot provide a meaningful response. Lilly further objects to the phrase “effects of

maternal use of Prozac” to the extent it seeks information about conditions other than aortic

stenosis and similar cardiac malformations, and thus exceeds the scope of discovery permitted by

the Court’s November 5, 2018 Scheduling Order. Lilly further objects to this request to the

extent that it seeks information about the actions of foreign regulatory authorities. Each country

applies its own unique laws and policies with respect to regulation of medicines, derived from

diverse cultural, political, regulatory, and medical factors. Actions taken by foreign regulatory

bodies regarding Prozac, consistent with each country’s regulatory scheme, do not tend to prove

or disprove whether Prozac causes aortic stenosis or similar cardiac malformations. Lilly further

objects to this request to the extent it seeks information in the public domain that is equally

available to Plaintiff.

                Subject to and without waiving the foregoing objections, Lilly states that it is not

aware of any requests by the WHO or NIH relating to Prozac and cardiac birth defects. With

respect to any requests by the FDA regarding Prozac and cardiac birth defects, Lilly directs

Plaintiff to the IND/NDA Production and the Custodial File Production, which contain

information responsive to this request. Lilly further states that (1) in 2005, the Australian

regulatory authority (TGA) requested data on Prozac and cardiac birth defects in women who

used Prozac during the first trimester; (2) in 2005, the United Kingdom regulatory authority



                                                -24-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 25 of 26 - Page ID#: 550




(MHRA) requested an evaluation of pregnancy data from the Prozac spontaneous adverse event

database; and (3) in 2009, the MHRA requested a meta-analysis of available epidemiological

data regarding first-trimester fluoxetine exposure and the potential risk of congenital

malformations with a focus on CV defects. Lilly will produce the requests by the TGA and

MHRA and its responses thereto.


       REQUEST NO. 25: If you contend a causal relationship between maternal Prozac use
and congenital heart defects is not biologically plausible, produce any and all documents upon
which you base or support your claim.

               RESPONSE: Lilly incorporates its General Objections as if set forth fully herein.

Lilly further objects to this request as beyond the scope of discovery permitted by the Court’s

November 5, 2018 Scheduling Order and as unduly burdensome and not proportional to the

needs of this case to the extent it seeks information about conditions other than aortic stenosis

and similar cardiac malformations. Lilly further objects to this request as premature to the

extent that it calls for expert opinion, which is discoverable pursuant to the timetable set forth in

the Court’s November 5, 2018 Scheduling Order. Subject to and without waiving these

objections, Lilly states that the published medical literature does not support the position that a

causal relationship between in utero exposure to Prozac and cardiac birth defects is biologically

plausible. Lilly further directs Plaintiff to the IND/NDA Production, which contains information

responsive to this request.




                                                 -25-
Case: 5:17-cv-00338-KKC Doc #: 44-4 Filed: 09/12/19 Page: 26 of 26 - Page ID#: 551



 Dated: January 11, 2018                                /s/ Carol Dan Browning
                                                        Carol Dan Browning
                                                        Stites & Harbison
                                                        400 W. Market Street, Suite 1800
                                                        Louisville, KY 40202-3352
                                                        cbrowning@stites.com
                                                        502-681-0516

                                                        Andrew Kantra
                                                        Admitted Pro Hac Vice
                                                        Pepper Hamilton LLP
                                                        Eighteenth and Arch Streets
                                                        3000 Two Logan Square
                                                        Philadelphia, PA 19103-2799
                                                        kantraa@pepperlaw.com
                                                        (215) 981-4000

                                                        Attorneys for Defendant Eli Lilly
                                                        and Company


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the 11th day of
January, 2019 via electronic mail and regular mail upon the following:

       Alex C. Davis
       Jasper D. Ward IV
       Jones Ward PLC
       1205 E. Washington St., Suite 111
       Louisville, KY 40206
       Alex@jonesward.com
       Jasper@jonesward.com
       Attorneys for Plaintiff



                                                      /s/ Carol Dan Browning
                                                      Attorney for Defendant
                                                      Eli Lilly and Company




                                               -26-
